Citation Nr: 0727547	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  98-19 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for joint and muscle pain, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to September 
1972, September to November 1976, June 1977 to March 1978, 
and June 1993 to August 1993, of which June 30 to August 5, 
1993, was in the Southwest Asia (SWA) Theater of Operations.  
The veteran had multiple periods of active duty for training 
(ACDUTRA), including November 3 to 4, 1994, and inactive duty 
for training (INACDUTRA) from June 1989 to October 1995, 
which comprise both verified and unverified periods.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Myositis, degenerative disc disease, lumbar spine, 
scoliosis, and bilateral subscapular bursitis are diagnosed 
illnesses.

2.  There is no competent medical evidence to show that 
either the veteran's diagnosed back disabilities, or the 
diagnosed shoulder disability, were incurred during any 
period of the veteran's service.


CONCLUSION OF LAW

Joint and muscle pain, including as due to an undiagnosed 
illness, were not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for joint and 
muscle pain, which he contends is due to an undiagnosed 
illness incurred during his active service in the Southwest 
Asia (SWA) Theater of Operations.  

Under 38 C.F.R. § 3.317, service connection may be 
established for a disability due to undiagnosed illness of a 
veteran who served in the SWA Theater of operations during 
the Persian Gulf War. Among the requirements are that there 
are objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, abnormal weight loss, menstrual disorders, 
sleep disturbances, signs or symptoms involving the skin or 
respiratory system (upper and lower), cardiovascular, 
gastrointestinal, neurological, or neuropsychological signs 
or symptoms. The illness must become manifest during either 
active service in the SWA theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more, under 
the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011. By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis. There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification. There must be a minimum of a 
six-month period of chronicity. There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the SWA Theater of operations during the 
Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
3.317 (2006).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.  

Here, the veteran has complained of joint and muscle pain in 
his neck, shoulders, back and leg.  In a September 2005 Board 
decision, service connection for a cervical spine disability 
was granted on a direct basis.  The Board then remanded the 
claim for a VA examination to assess the current nature of 
the symptomology surrounding his shoulders, back and leg, and 
assign a diagnosis, if appropriate.  In January 2006, the 
veteran was afforded both a VA internal medicine examination 
and a VA orthopedic examination.

The internal medicine examination report shows that the 
veteran's "primary complaints are pain and stiffness in the 
scapular area primarily on the right side and in the cervical 
area, also primarily on the right side."  The veteran also 
complained of "intermittent low back pain" and reported no 
history of injury.  The veteran also reported that there is 
no radiating pain into the lower extremities.  Physical 
examination revealed no tenderness on palpation of the lower 
back and no muscle spasm.  The examiner diagnosed cervical 
disc disease, as well as "muscular discomfort, i.e., 
myositis, etiology undetermined."  There were no complaints, 
thus no diagnosis, regarding the leg.

At the orthopedic examination, the veteran reported pain in 
his back and neck after long periods of sitting in his car 
during work as a police officer.  Physical examination of the 
back revealed range of motion of 60 degrees flexion, 20 
degrees right and left bending, 5 degrees extension, and 5 
degrees of right and left rotation.  Repeated motion caused 
increased pain and a decreased range of motion by 10 degrees.  
The examiner reported right perithoracic and lumbar scoliosis 
with some curvature, and with paralumbar spasm on the left.  
X-ray examination revealed degenerative arthritis and 
scoliosis.  The examiner diagnosed mild degenerative disc 
disease, lumbar spine, and mild scoliosis.

Physical examination of the shoulder revealed full range of 
motion, which was carried out without pain.  There was, 
however, pain with palpation of the medial border of the 
scapula at the subscapular bursa.  X-ray associated with the 
shoulder examination was reported as negative.  The examiner 
diagnosed subscapular bursitis, bilateral.

Because there are diagnoses associated with the veteran's 
complains of back and shoulder pain, the Persian Gulf War 
presumption of service connection does not apply.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317; VAOPGCPREC 8-98.  Again, 
there were no complaints of leg pain at the time of 
examination.  The Board thus turns to the merits of the 
veteran's claim for service connection for back and shoulder 
disabilities on a direct basis.

To establish service connection for the veteran's back and 
shoulder disabilities, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

As discussed above, the veteran is currently diagnosed with 
myositis and with mild degenerative disc disease, lumbar 
spine, and mild scoliosis, as well as subscapular bursitis, 
bilateral.  See January 2006 VA examination reports, 
discussed above.  Thus, the question is whether these 
disorders were incurred during his active service.  38 C.F.R. 
§ 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d). 
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(3). Presumptive 
periods do not apply to ACDUTRA or INACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.

All available medical records from all of the periods of the 
veteran's service, including active duty, ACDUTRA and 
INACDUTRA, were reviewed by the Board.  Such records are 
entirely negative for any complaints, findings, or treatment 
for myositis, degenerative disc disease, lumbar spine, mild 
scoliosis, or subscapular bursitis, bilateral.  In March 
1995, a treatment note reports a history of shoulder pain, 
however no diagnosis is associated with that history.  The 
Board notes that although the veteran may have complained of 
pain, no shoulder disability was diagnosed.  Complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a disability 
resulting from that condition or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  Had there been 
continuous complaints of pain, an opinion as to whether the 
veteran's current disability and the pain are related may 
have been warranted.  However, a 1995 complaint of pain 
followed by no treatment records associated with continuous 
complaints or diagnosis related to the shoulder pain, until a 
January 2006 diagnosis, does not warrant such an opinion.  
38 C.F.R. § 3.159(c)(4).  And the record is entirely devoid 
of treatment for a back disability during any period of 
service, whether active duty, ACDUTRA, or INACDUTRA.  

The lack of evidence of an incurrence of either a back or 
shoulder disability in service weighs heavily against the 
veteran's claim.  Without an in-service incurrence, service 
connection cannot be granted on a direct basis.  38 C.F.R. 
§ 3.303(a).  And, again, because the veteran's disabilities 
are diagnosed, presumptive service connection based upon 
undiagnosed illness, under 38 C.F.R. § 3.317, is not 
possible.  The veteran's appeal must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Because 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable here. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for joint and muscle pain.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in December 2002 informing him 
of the evidence necessary to establish entitlement to service 
connection, on a direct and presumptive basis.  The veteran 
was notified of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  The letter also notified the veteran 
that it was his responsibility to make sure all relevant 
evidence was received by VA, and that he could send records 
to VA himself.  Thus, this letter satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his active and reserve service medical records, 
and VA and private treatment records have been associated 
with the claims folder.  The veteran was afforded two VA 
examinations with regard to this claim, and both are 
associated with the record.  He was also afforded a Board 
hearing and the hearing transcript is in the claims folder.  
The veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claim.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  



ORDER

Entitlement to service connection for joint and muscle pain, 
including as due to an undiagnosed illness, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


